Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagasawa (US 2005/0122967).

Regarding claim 1, Nagasawa teaches a communication system, comprising: 
a plurality of network elements (figure 1: NE 41-44), each of which is configured to transfer a data signal (abstract - transmission apparatuses (NE) that cross connect and transmit signal), and a management apparatus configured to manage a line service provided by a network element as management object among the plurality of network elements (abstract - A network management system (NMS) for setting a cross connect or path of a transmission network constituted by transmission apparatuses (NE) that cross connect and transmit signals), 
wherein the management apparatus comprises a processor and a memory (although not disclosed, this feature is inherent) storing instructions executed by the processor, the instructions comprising: generating an authentication code corresponding to the network element as management object and notifying the generated authentication code to the network element as management object ([0039] -  the upper NMS-NML 1 may transfer the authority for edit (and deletion) of the entered cross-connects to the lower NMS-EML 21 or 22 or LCTs 31 to 34. For example, the NMS-NML 1 can transfer the authority for edit (and deletion) of the cross-connects newly entered by itself, to the NMS-EML 21 or 22 or one of the LCTs 31 to 34. The NMS-ELM 21 can transfer the authority for edit (and deletion) of the cross-connects newly entered by itself to the LCTs 31 to 34. The authority-transferred NMS 21 or 22 or LCTs 41 to 44 can perform the edit (and deletion) of the entered cross-connects based on the transferred authority.), and wherein the network element as management object comprises a processor and a memory storing instructions executed by the processor, the instructions comprising: judging, by using the notified authentication code, whether or not to accept a change concerning a line service of the own network element (abstract - When changing or canceling a cross connect, an NMS compares itself with the information indicative of an NMS that is a source of setting (or changing) the cross connect, judges whether the self has an authority to implement the setting or cancellation, and if having the authority, then transmits a change or cancellation command. The NEs also perform similar judgment, and if a source of change or cancellation has the authority, a source of change or cancellation has the authority, it changes or cancels a cross connect.).

Regarding claim 2, Nagasawa teaches the communication system according to claim 1, wherein the management apparatus is configured that, when performing a setting change concerning a line service of the network element as management object, it sends a change command comprising a setting concerning a line service after the change and an authentication code generated for the network element as management object to the network element as management object, and the network element as management object is configured to accept the change concerning the line service of the own network element if the notified authentication code and the authentication code included in the change command coincide with each other ([0119] - When the information management unit 82 of the NE receives an edit command through the receiver unit 85 (S21), the information management unit 82 reads via the control unit 81 from the database 84 cross-connect entry data on a cross-connect to be edited in response to the edit command, and determines whether allowNE of the read cross-connect entry data is 1 or not (S22); 0120 - If allowNE is 1, that is, if the authority to edit the cross-connect is transferred in a blanket manner (Y at S22), then any NMS (and LCT) can perform editing of the cross-connect. Accordingly, in this case, the information management unit 82 notifies the control unit 81 that the cross-connect can be edited.).

Regarding claim 3, Nagasawa teaches the communication system according to claim 1, further comprising a terminal connected with the network element as management object, wherein the management apparatus is configured to generate, in response to an external request, a line service setting file containing the change concerning the line service of the network element as management object and the authentication code generated for the network element as management object, the terminal is configured to input the line service setting file into the network element as management object, and the network element as management object is configured to judge, by using the authentication code contained in the line service setting file, whether or not to accepts the change concerning a line service of the own network element ([0121] - In response to the notification, the control unit 81 alters the setting of the cross-connect unit 83 and concurrently updates the cross-connect entry table of the database 84 into the content of the edited cross-connect (S30). The control unit 81 sends an edit complete response to the edit source NMS (or LCT) (S30); [0122] On the contrary, if allowNE is not 1 (N at S22), then the control unit 11 determines whether sourceNM is 1 or not (S23). If sourceNM is 1, that is, if the cross-connect is entered by the NMS-NML 1 (Y at S23), then the information management unit 82 determines whether the edit source NMS (that is, the edit command sender NMS) is the NMS-NML 1 or not based on the source information contained in the edit command (S26).).

Regarding claim 4, Nagasawa teaches the communication system according to claim 3, wherein the system comprises a plurality of the management apparatuses, and the network element as management object is configured such that, if the network element as management object accepts the change concerning the line service of the own network element, it notifies a result of setting concerning a line service of the own network element to each of the plurality of management apparatuses ([0095] After the completion of the entering of the cross-connect, the control unit 81 sends an entry complete response via the information management unit 82 and the transmitting unit 86 to the NMS that is the entry source. The entry complete response is imparted via the receiver unit 16 and the information management unit 12 of the entry source NMS to the control unit 11 thereof. The control unit 11 notifies the network manager of the completion of entering by way of the GUI unit 13.).

Regarding claim 5, Nagasawa teaches the communication system according to claim 4, wherein the network element as management object is configured not to notify the notified authentication code to the other management apparatus(es) than the management apparatus, which has set the line service to the own network element, among the plurality of management apparatuses (abstract - The NEs also perform similar judgment, and if a source of change or cancellation has the authority, a source of change or cancellation has the authority, it changes or cancels a cross connect.).

Regarding claim 6, Nagasawa teaches the communication system according to claim 5, wherein each of the plurality of management apparatuses is configured to treat the setting of the line service concerning the network element as management object as completed, if the notice of the setting result comes from the line service setting file outputted by the own network element ([0095] After the completion of the entering of the cross-connect, the control unit 81 sends an entry complete response via the information management unit 82 and the transmitting unit 86 to the NMS that is the entry source. The entry complete response is imparted via the receiver unit 16 and the information management unit 12 of the entry source NMS to the control unit 11 thereof. The control unit 11 notifies the network manager of the completion of entering by way of the GUI unit 13.).

Regarding claim 7, Nagasawa teaches the communication system according to claim 5, wherein each of the plurality of management apparatuses is configured to treat the setting of the line service concerning the network element as management object as unset, if the notice of the setting result comes from the line service setting file outputted by other apparatus than the own network element ([0100] For example, in case that the NMS-NML 1 sends an create command to the NE 41, the create command, etc., are send also to the NMS-EML 21 and the LCT 31 managing the NE41. In case that the NMS-EML 21 sends an create command to the NE 42, the create command, etc., are sent also to the NMS-NML 1 and LCT 32 managing the NE 42. Similar to the entry source NMS, these other NMS and LCT may add cross-connect management data of the newly entered cross-connect to the cross-connect management table stored in their respective databases, based on the create command received.).
Regarding claim 8, Nagasawa teaches the communication system according to claim 3, wherein the management apparatus is configured to encrypt the line service setting file and output the encrypted one to the outside ([0161] In the above embodiment, the NMSes or the LCTs may encrypt the source information or the authority transfer information to add the encrypted information to the command, or alternatively may encrypt for transmission the entirety of the command with the source information or authority transfer information added thereto.).

Regarding claim 9, Nagasawa teaches the communication system according to claim 1 wherein the network element and the management apparatus are connected with one another via a data communication network (figure 1: DCN 5).

Claims 10-17 are similar to claims 1-8, respectively, therefore are rejected under the same rationale. 

Claims 18-20 are similar to claims 1-3, respectively, therefore are rejected under the same rationale. 


Response to Arguments
Claim Rejections - 35 USC § 112
The rejection of claims 5 and 18 are withdrawn in view of the amendment. 

Claim Rejections - 35 USC § 102
Applicant's arguments filed 8/14/2022 have been fully considered but they are not persuasive.
Applicant argues that the “authority” described in paragraph [0039] that pertains to a cross connect of a network element can be transferred from an upper management apparatus to a lower management apparatus or to a local terminal, and not to the network element itself. 
Furthermore, Applicant disagrees that the abstract of Nagasawa describes that the network element judges whether or not to accept a change concerning the line service provided by the network element, by using an authentication code of which the network element has been notified by the management apparatus managing the network element. 

The following is the Abstract of Nagasawa 
“A network management system (NMS) for setting a cross connect or path of a transmission network constituted by transmission apparatuses (NE) that cross connect and transmit signals. Among a plurality of NMSes, a cross-connect set by an upper NMS cannot be changed by a lower NMS. A command of setting, change or cancellation of a cross connect transmitted from an NMS to NEs is added together with the information indicative of an NMS that is a source of the setting, changes or cancellation. When changing or canceling a cross connect, an NMS compares itself with the information indicative of an NMS that is a source of setting (or changing) the cross connect, judges whether the self has an authority to implement the setting or cancellation, and if having the authority, then transmits a change or cancellation command. The NEs also perform similar judgment, and if a source of change or cancellation has the authority, a source of change or cancellation has the authority, it changes or cancels a cross connect.”
The last sentence clearly states that the network element judges whether or not to accept a change concerning the line service provided by the network element, by using an authentication code of which the network element has been notified by the management apparatus managing the network element as claimed. Therefore, there is no distinction between Nagasawa and the claimed invention. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALINA N BOUTAH whose telephone number is (571)272-3908. The examiner can normally be reached M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALINA BOUTAH
Primary Examiner
Art Unit 2442



/ALINA A BOUTAH/Primary Examiner, Art Unit 2442